LAWRENCE E. MOONEY, Chief Judge.
The claimant, Otis Fulton III, appeals the Labor and Industrial Relations Commission’s order denying his application for review as untimely. We dismiss the appeal for lack of jurisdiction.
The claimant filed a claim for unemployment benefits with the Respondent Division of Employment Security. A deputy determined the claimant was eligible for benefits. The employer, B & B Enterprises, appealed to the Appeals Tribunal, which initially dismissed the employer’s appeal. The Appeals Tribunal set aside its order of dismissal after the employer showed good cause. After a hearing on the merits, the Appeals Tribunal reversed the deputy’s determination and concluded the claimant was disqualified for benefits because of his failure without good cause to accept an offer of suitable work from the employer.
The Appeals Tribunal mailed its decision to the employer and the claimant on April 11, 2002. The claimant filed an application for review with the Commission on September 12, 2002. The Commission denied his application because it was untimely. The claimant appeals to this Court. The Division of Employment Security has filed a motion to dismiss the appeal contending this Court lacks jurisdiction. The claimant has filed no response to the motion.
Section 288.200, RSMo 2000, gives a claimant thirty days after the mailing of the Appeals Tribunal decision to file an application for review with the Commission. Here, the claimant failed to meet this time limitation. His application was not filed within thirty days, but rather some five months later on September 12, 2002.
The time limitation in section 288.200 is jurisdictional and mandatory. Goodrich v. Division of Employment Security, 83 S.W.3d 70, 70-71 (Mo.App. E.D.2002). Moreover, unlike section 288.070.8, RSMo 2000, section 288.200 provides no mechanism for extending the deadline for filing an application for review. McCuin Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). The claimant’s failure to file his application in a timely manner divested the Commission of jurisdiction and also divests this Court of jurisdiction. Id.
The Division’s motion to dismiss is granted and the claimant’s appeal is dismissed for lack of jurisdiction.
LAWRENCE G. CRAHAN and ROBERT G. DOWD, JR., JJ., concur.